Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
 Determining the scope and contents of the prior art.
 Ascertaining the differences between the prior art and the claims at issue.
 Resolving the level of ordinary skill in the pertinent art.
 Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1, 2, 5, 10, 11, 18, and 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over to Lui (2013/0111187) and Hack et al. (AU 2018100055).
It has been noted that, a claimed invention is unpatentable if the differences between it and the prior art are "such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art." 35 U.S.C. § 103(a) (2000); KSRInt'lr. Teleflex Inc., 127 S.Ct. 1727, 1734 (2007); Graham v.John Deere Co., 383 U.S. 1, 13-14 (1966).
In Graham, the Court held that that the obviousness analysis is bottomed on several basic factual inquiries: "[(1)] the scope and content of the prior art are to be determined; [(2)] differences between the prior art and the claims at issue are to be ascertained; and [(3)] the level of ordinary skill in the pertinent art resolved." 383 U.S. at 17. See also KSR, 127 S.Ct. at 1734. "The combination of familiar elements according to known methods is likely to be obvious when it does no more; than yield predictable results." KSR, at 1739.
"When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or in a different one. If a person of ordinary skill in the art can implement a predictable variation, § 103 likely bars its patentability." Id. at 1740.
"For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill." Id.
"Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." Id. 11742.
As per claims 1, 2, 5, 10, 11, 18, and 19, Lui teaches a Key-Value (KV) storage device ([0011]), comprising: storage for objects, where each object includes data associated with a key;  5a host interface layer (“Step 401: A DHT block storage driver receives a request for an LBA-based read operation on a volume. The LBA-based read operation request carries an LBA number and the number of sectors to be read.”, 0083-0084);
to receive requests from a host computer and to return results of the requests (“Step 402: The DHT block storage driver converts the LBA- based read operation request into a Key addressing-based read operation request, where the Key addressing-based read operation request carries a Key corresponding to data to be read.”, 0086; See also figures 4A and 4B), the requests including a read request to get a first data associated with a first key from the storage for objects result (“Step 404: The DHT routing library sends the Key addressing-based read operation request to a master storage node of the data to be read.”, paragraph 0090; “Step 405: The master storage node reads, according to the key of the data to be read, the locally stored data to be read and a version of the data to be read.”, 0092; See also steps 407, 408, 410, and 411, figures 4A and 4B), a write request to put a second data associated with a second key in the storage for objects, and a boot request to get boot data from the storage for objects ; and a boot request processor to process the boot request using the storage for objects.  (“Step 415: The DHT block storage driver processes the data of the latest version and then returns data corresponding to the LBA-based read operation request.”, 0109. Further, Lui discloses “The storage system provided by this embodiment is a DHT-based Key-value storage system, and the master storage node 73 and the at least one backup node 74 are storage nodes in a destination end of the DHT-based Key-value storage system, where the destination end is the service end.”, [0114]);
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have utilized the method taught by Lui teaches the claimed invention because Lui specifically discloses a first KV request involving the first and second object (“Step 103: The block storage driver sends the Key addressing-based operation request to a routing library, so that the routing library sends, according to the Key corresponding to the data to be operated, the Key addressing-based operation request to a master storage node and at least one backup node of the data to be operated, and the master storage node and the at least one backup node perform a read or write operation on the data to be operated.”, [0029]. 
In another analogous art, Hack teaches a non-volatile data storage drive (105 or 107, [0022], [0034]) having a pre-boot operating system (first and second bootloaders, [0045,0052]) that is stored in an encrypted form according to a first key ([0047, 0053]) on a first portion of the non-volatile data storage drive ([0047,0052]). Further, Hack teaches a main operating system stored with an encrypted key ([0059,0061]) and a system BIOS chip that initiates access to the bootloaders ([0067]) that causes the pre-boot operating system to run from dynamic memory ([0048-0049]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hack, before him or her, to modify Lui’s non-volatile storage drive and corresponding architecture.
The suggestion/motivation for doing so would have been to modified the loading and booting of the main operating system into a host’s dynamic memory and causing the main operating system to run from dynamic memory ([0048-0049]), in accordance with the teaching of Hack, in order to enable authentication of a device prior to booting. 
 As per claim 2, Lui teaches wherein the KV storage device includes a KV Solid State Drive (KV-SSD).(Figs. 1, 4a-4b)
As per claim 5, Hack teaches wherein the storage for objects includes a boot object storing the boot data associated with a boot key. ([0043-0061])

Allowable Subject Matter
18.	Claims 3, 4, 6-9, 12-17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Hi(c). In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMARA R PEYTON whose telephone number is (571)272-4157. The examiner can normally be reached on 9am-5pm, EST M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAMMARA R PEYTON/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        August 13, 2022